AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Michael Wells,
                          Plaintiff
                             v.                                             Civil Action No.        1:18-cv-01967-JMC
                                                                    )
                                                                    )
                                                                    )
  Aiken County Detention Center; Southern Health                    )
  Partners; Dr. Williams; S. Hammock; B. Dehayes;                   )
  Mrs. Cummins; Mrs. Victoria; Ron Skipper; Curtis
                      Thompson,
                      Defendants

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Michael Wells, shall take nothing of the defendants, Aiken County Detention Center, Southern Health
Partners, Dr. Williams, S. Hammock, B. Dehayes, Mrs. Cummins, Mrs. Victoria, Ron Skipper and Curtis Thompson,
and this action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable J. Michelle Childs, United States District Judge, presiding, accepting the Reports and
Recommendations of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action and granting Dehayes’ Motion to Dismiss.

Date: February 21, 2019                                                    ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
